PER CURIAM.
On reading and filing the stipulation of the debtor appellant, and appellee, by their respective attorneys, that the appeals heretofore taken from the District Court of the United States for the Eastern District of Michigan, Southern Division, and which were consolidated by the order of this court, made and entered March 5, 1937, be discontinued and dismissed; on motion of Frederick J. B. Sevald, attorney for debtor appellant, it is ordered that the said appeals, to wit: (a) Appeal from order entered by said District Court on October 31, 1936, setting aside and vacating the order of confirmation of debt- or’s plan of reorganization made and entered August 1, 1936; (b) appeal from order entered by said District Court on November 30, 1936, denying debtor’s motion to set aside and vacate above mentioned order of October 31, 1936; (c) appeal from order entered by said District Court on February 4, 1937, directing debtor to forthwith make distribution to bondholders of S per cent, of money in hands of debtor — be, and the same are hereby, discontinued and dismissed without costs in this court to either party.
Appeals dismissed.